     Case 7:14-cv-05449-NSR-AEK Document 113 Filed 06/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              X
ELAINE AGHAEEPOUR, ANNE BARR, BRUCE
DRAGO, JULIE HIGGINS, SHANE MOORE,
MICHELE NORRIS, JESUS RIVERA, and HONG                       Index No.: 14-CV-5449 (NSR)(AEK)
ZHANG,
                                                             AMENDED CIVIL CASE
                                      Plaintiffs,            DISCOVERY PLAN AND
                                                             SCHEDULING ORDER
               -against-

NORTHERN LEASING SYSTEMS, INC., MBF
LEASING, EEC, LEASE FINANCE GROUP,
EEC, LOUIS CUCINOTTA, JENNIFER
CENTENO a/k/a JENNIFER NUGENT, JAY
COHEN, SARA KRIEGER, JOSEPH I.
SUSSMAN, and JOSEPH I. SUSSMAN, P C.,

                                      Defendants.
                                      ------------------------ X

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

1.     All parties do not consent to conducting all further proceedings before a Magistrate Judge,
       including motions and trial, pursuant to 28 U.S.C. § 636(c).

2.     Plaintiff maintains that this case is to be tried to a jury. Defendants maintain that this case is
       to be determined by non-jury trial as the contracts at issue provide for waiver of right to trial
       by jury.

3.     Interrogatories were served by July 26, 2019. Initial responses and objections thereto were
       served by September 9, 2019. The parties have continued to meet and confer on the initial
       responses. Supplemental demands, if any, are to be served by July 1, 2021. Responses to be
       served by August 16, 2021. The provisions of Local Civil Rule 33.3 shall apply to this case.

4.     Request for production of documents were served by July 26, 2019. Initial responses and
       objections thereto were served by September 9, 2019. The parties have continued to meet
       and confer on the initial responses and productions. . Supplemental demands, if any, are to
       be served by July 1, 2021. Responses to be served by August 16, 2021.

5.     As the Court is aware, there have been numerous discussions concerning document
       productions. At this time, the parties are working cooperatively on the demands and do not
       need further intervention by the Court.


                                            Page 1 of 3
      Case 7:14-cv-05449-NSR-AEK Document 113 Filed 06/02/21 Page 2 of 3




6.     Non-expert depositions shall be completed by December 17, 2021.

       a.     The parties agree that the number of depositions per side shall be extended from 10
              to 12.

       b.     Depositions shall proceed concurrently.

       c.     Whenever possible, unless counsel agree otherwise or the Court so orders, non-party
              depositions shall follow party depositions.

7.     Any further interrogatories, including expert interrogatories, shall be served no later than
       January 24, 2022.

8.     Requests to Admit, if any, shall be served no later than January 24, 2022.

9.     Expert reports shall be served no later than February 4, 2022.

       a.     Plaintiffs are to identify experts and produce the material required by Rule 26, other
              than the expert report by December 17, 2021.

       b.     Defendants are to identify experts and produce the material required by Rule 26 other
              than the expert report by January 14, 2022.

       c.     Rebuttal expert designations, if any, are to be made by February 15, 2022.

10.    Rebuttal expert reports shall be served no later than March 11, 2022.

11.    Expert depositions shall be completed by April 15, 2022.

12.    Supplemental expert reports, if any, shall be served no later than May 2, 2022.

13.   ALL DISCOVERY SHALL BE COMPLETED BY May 31, 2022.

14.    Any motions shall be filed in accordance with the Court’s Individual Practices.

15.    This Civil Case Discovery Plan and Scheduling Order may not be changed without leave of
       Court (or the assigned Magistrate Judge acting under a specific order of reference).

16.    The Magistrate Judge assigned to this case is the Hon. Andrew E. Krause.

17.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge, the
       Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this Order
       consistent therewith.

                                            Page 2 of 3
      Case 7:14-cv-05449-NSR-AEK Document 113 Filed 06/02/21 Page 3 of 3




18.    The next conference is set for Sept.
                                      June21,
                                            2,2021
                                              2021 before Magistrate Judge Andrew E. Krause.




SO ORDERED.


Dated: White Plains,New York
     _ June
          _2 _ _ _   _ ,2021


                                                 _ _ _E.
                                                 Andrew   _ , U.S.
                                                        _Krause,
                                                          _       _ Magistrate
                                                                 U.S. _ _
                                                                        _ JudgeJudge




                                         Page 3 of 3
